Citation Nr: 0108514	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Recognition of the appellant as the veteran's surviving 
spouse for the purpose of VA death benefits.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.  The veteran died in September 1996.  The 
appellant contends that she is the veteran's surviving spouse 
for the purpose of VA death benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 administrative 
decision from the Los Angeles, California VARO that denied 
recognition of the appellant as the veteran's surviving 
spouse for the purpose of VA death benefits.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in July 1981 
and never divorced.  

2.  The veteran and the appellant continuously cohabited from 
the date of their marriage in July 1981 until August 1990.  

3.  The appellant was the veteran's lawful spouse at the time 
of his death in September 1996.  

4.  The separations from August 1990 until the veteran's 
death in September 1996 were due to the misconduct of the 
veteran without the fault of the appellant.  

5.  Since the veteran's death, the appellant has not 
remarried and has not lived with another person of the 
opposite sex and held herself out openly to the public to be 
the spouse of such other person.  


CONCLUSION OF LAW

The appellant is the surviving spouse of the veteran for the 
purpose of VA death benefits.  38 U.S.C.A. §§ 101, 103, 1102, 
1304, 1310, 1318 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.1(j), 3.50, 3.53, 3.54, 3.205 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is the surviving spouse of 
the veteran and that she qualifies for VA death benefits, 
including pension, compensation, or dependency and indemnity 
compensation.  See 38 U.S.C.A. §§ 1102, 1304, 1310, 1318 
(West 1991); 38 C.F.R. § 3.54 (2000).  In a November 1998 
administrative decision, the RO denied recognition of the 
appellant as a surviving spouse based on lack of continuous 
cohabitation.  

An appellant seeking benefits as a surviving spouse must 
first show that she is a claimant under the law.  See Brillo 
v. Brown, 7 Vet. App. 102, 105 (1994).  The term ``surviving 
spouse'' means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) and 
who was the spouse of the veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse; and has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. §§ 101(3), 101(31) (West 1991); 38 C.F.R. 
§ 3.50 (2000).  

The appellant has proven that her marriage to the veteran was 
valid.  In determining whether or not a person is or was the 
spouse of a veteran, their marriage shall be proven as valid 
for the purposes of all laws administered by the Secretary 
according to the law of the place where the parties resided 
when the right to benefits accrued.  See 38 U.S.C.A. § 103(c) 
(West 1991); 38 C.F.R. § 3.1(j) (2000).  A copy of a public 
record of marriage identifies the appellant and the veteran 
as the parties, the date of marriage as July 1981, and the 
place of marriage as Las Vegas, Nevada.  

In April 1998, the appellant's two adult children also 
supplemented the evidence with statements that they 
personally observed the relationship between their mother and 
their stepfather, the veteran; that their mother and the 
veteran cohabited at the same residence from July 1981 to 
August 1990 except for a short separation in 1986; that after 
August 1990, the veteran alternated living at the appellant's 
residence and a friend's residence; and that regardless of 
where he was, the veteran continued to love and communicate 
with the appellant and provide for her rent and food until 
his death.  The statements from the adult children indicate 
that the appellant and the veteran were generally accepted as 
married in their community.  See 38 C.F.R. § 3.205(a) (2000).  
Although the veteran's brother completed the September 1996 
death certificate to state that the veteran was divorced at 
death, the appellant provided certified statements in April 
1998 and March 1999 that no records of divorce between the 
appellant and the veteran were ever filed.  The record also 
includes no copy of a divorce decree between the appellant 
and the veteran.  In the absence of conflicting information, 
proof of marriage which meets the requirements of paragraph 
(a) of this section together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage may be accepted as 
establishing a valid marriage.  See 38 C.F.R. § 3.205(b) 
(2000).  The appellant has proven that her marriage to the 
veteran was valid and that she was legally married to the 
veteran when he died in September 1996.  

It is not clear, however, whether the appellant lived 
continuously with the veteran from the date of marriage to 
the date of the veteran's death.  The requirement that there 
must be continuous cohabitation from the date of marriage to 
the date of death of the veteran will be considered as having 
been met when the evidence shows that any separation was due 
to the misconduct of, or procured by, the veteran without the 
fault of the surviving spouse.  The statement of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information.  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  38 C.F.R. § 3.53(b) 
(2000).  

The appellant, supported by the statements of her adult 
children, contends that she and the veteran cohabited 
continuously from their marriage in July 1981 until August 
1990.  A temporary separation for a few weeks or months in 
1986, regardless of who was at fault, did not break the 
continuity of cohabitation because the appellant and the 
veteran reconciled and cohabited continuously for at least 
four more years.  The veteran provided financially for all of 
the family's needs from July 1981 to August 1990, including 
the weeks of temporary separation in 1986, when he continued 
to phone the appellant and express his desire to reconcile.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2000).  

The appellant's status as a surviving spouse then depends on 
whether the separations after August 1990 were due to the 
misconduct of, or procured by, the veteran without the fault 
of the appellant.  The appellant indicates that multiple 
temporary separations occurred after August 1990 because the 
veteran alternated living at the appellant's residence, at a 
friend's residence, and even occasionally staying with the 
appellant's mother.  The veteran demonstrated misconduct 
because he unilaterally chose an alternate residence and 
decided each time when to leave the appellant's residence.  
The appellant stated that the veteran would come and go at 
all hours, and her two adult children confirmed that the 
veteran was frequently at their mother's residence.  The 
appellant will receive the benefit of the doubt as to whether 
she is without fault for the separations after August 1990.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Nor does the evidence show an intent on 
the part of the appellant to desert the veteran.  Although 
her September 1997 and March 1999 applications allege that 
irreconcilable differences caused the separations after 
August 1990, the veteran continued to pay for rent and food 
and live part-time at the appellant's residence.  The 
appellant continued to communicate with the veteran 
regardless of where he was, and the evidence does not show 
that the veteran was ever locked out of the appellant's 
residence or told to leave.  He was welcome there and at his 
mother-in-law's residence.  According to the appellant and 
her adult children, the veteran would leave and return at all 
hours as he pleased.  He was even at the appellant's 
residence on the day that he died.  He left her residence 
that morning, and when he did not return that evening as he 
had promised, the appellant went looking for the veteran and 
found that he had died.  In the absence of contradictory 
information, the appellant's statements as to the reason for 
the separations after August 1990 are credible.  The 
separations of the veteran and appellant after August 1990 
were due to the misconduct of the veteran without the fault 
of the appellant.  

Since the veteran's death, the appellant has not remarried 
and has not lived with another person of the opposite sex and 
held herself out openly to the public to be the spouse of 
such other person.  The record shows that she has lived with 
her adult daughter's family since the veteran died.  

The appellant is therefore entitled to recognition as the 
surviving spouse of the veteran for the purpose of VA death 
benefits.  



ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of VA death benefits is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

